 


109 HR 4087 IH: District of Columbia Court, Offender Supervision, Parole, and Public Defender Employees Equity Act of 2005
U.S. House of Representatives
2005-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4087 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Ms. Norton (for herself and Mr. Tom Davis of Virginia) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To permit nonjudicial employees of the District of Columbia courts, employees transferred to the Pretrial Services, Parole, Adult Probation, and Offender Supervision Trustee, and employees of the District of Columbia Public Defender Service to have periods of service performed prior to the enactment of the Balanced Budget Act of 1997 included as part of the years of service used to determine the time at which such employees are eligible to retire under chapter 84 of title 5, United States Code, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the District of Columbia Court, Offender Supervision, Parole, and Public Defender Employees Equity Act of 2005. 
2.Retirement Credit For Service of Certain Employees Transferred From District of Columbia Service to Federal Service 
(a)In GeneralAny individual serving as an employee or Member (as those terms are defined by section 8401 of title 5, United States Code) on or after the date of enactment of this Act who performed qualifying District of Columbia service shall be entitled to have such service included in calculating the individual’s creditable service under section 8411 of title 5, United States Code, but only for purposes of the following provisions of such title: 
(1)Section 8410 (relating to eligibility for annuity). 
(2)Section 8412 (relating to immediate retirement). 
(3)Section 8413 (relating to deferred retirement). 
(4)Section 8414 (relating to early retirement). 
(5)Subchapter IV of chapter 84 (relating to survivor annuities). 
(6)Subchapter V of chapter 84 (relating to disability benefits). 
(b)Service Not Included in Computing Amount of Any AnnuityQualifying District of Columbia service shall not be taken into account for purposes of computing the amount of any benefit payable out of the Civil Service Retirement and Disability Fund.   
3.Qualifying District of Columbia Service DefinedIn this Act, qualifying District of Columbia service means any of the following: 
(1)Service performed by an individual as a nonjudicial employee of the District of Columbia courts— 
(A)which was performed prior to the effective date of the amendments made by section 11246(b) of the Balanced Budget Act of 1997; and 
(B)for which the individual did not ever receive credit under the provisions of subchapter III of chapter 83 or chapter 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv) of such title). 
(2)Service performed by an individual as an employee of an entity of the District of Columbia government whose functions were transferred to the Pretrial Services, Parole, Adult Supervision, and Offender Supervision Trustee under section 11232 of the Balanced Budget Act of 1997— 
(A)which was performed prior to the effective date of the individual’s coverage as an employee of the Federal Government under section 11232(f) of such Act; and 
(B)for which the individual did not ever receive credit under the provisions of subchapter III of chapter 83 or chapter 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv) of such title). 
(3)Service performed by an individual as an employee of the District of Columbia Public Defender Service— 
(A)which was performed prior to the effective date of the amendments made by section 7(e) of the District of Columbia Courts and Justice Technical Corrections Act of 1998; and 
(B)for which the individual did not ever receive credit under the provisions of subchapter III of chapter 83 or chapter 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv) of such title). 
4.Certification of ServiceThe Office of Personnel Management shall accept the certification of the appropriate personnel official of the government of the District of Columbia concerning whether an individual performed qualifying District of Columbia service and the length of the period of such service the individual performed. 
 
